Citation Nr: 9914427	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-15 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
with tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1955 to 
February 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, denying the benefit sought.


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
hearing loss is not supported by cognizable medical evidence 
showing a current disability related to his period of 
service.


CONCLUSION OF LAW

The veteran's claim for service connection for hearing loss 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence that 
the claim is well-grounded.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim that appears to be 
meritorious.  Murphy, supra. 

An allegation that a disorder is service connected is not 
sufficient; the appellant must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet the statutory burden of necessity will 
depend upon the issue presented by the appellant.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993). 

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  If the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  
Grottveit, supra.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, where the issue does not require medical 
expertise, lay testimony may be sufficient.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  For the purpose of determining 
whether a claim is well-grounded, the credibility of the 
evidence in support of the claim must be presumed.  Robinette 
v. Brown, 8 Vet. App. 69, 75 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  38 U.S.C.A. 
§ 5107(a).  Further, the veteran's burden to submit evidence 
sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  38 U.S.C.A. § 5107(b); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

Service medical records for the period of November 1955 to 
February 1959 reflect that the veteran's hearing was 15/15 
per whispered and spoken voice on enlistment.  His ears and 
drums were evaluated as normal.  Medical record entries dated 
between September 1956 and July 1957 reflect several 
examinations for swelling behind the ears, sore throat, 
tonsillitis, and pharyngitis that were treated with 
antibiotics, topical sprays, and gargles, respectively.  The 
records are silent as to any complaints about tinnitus or a 
hearing difficulty.  The ears were normal on examination 
conducted at separation from service and hearing on whispered 
and spoken voice was found to be 15/15, bilaterally.  The DD 
214 reflects that the veteran was an airman apprentice.

The veteran asserts in the June 1997 statement in support of 
his claim together with a VA Form 21-4142 also dated in June 
1997 that a hearing specialist evaluated him in 1960.  The 
veteran does not recall the specialist's name and believes 
him to be deceased.  The veteran asserted that he did not 
have ear muffs/ear protection back in the 1950's when 
refueling airplanes aboard ship with 72-hour flight 
operations.  He asserted that he could not get away from the 
noise.  He contends that he cannot hear a smoke alarm or an 
alarm clock and that if it had not been for his wife, he 
would have lost every job.  

The veteran asserts in his notice of disagreement dated in 
November 1997 that he did not receive a hearing test upon his 
discharge from military service.  It was not until the early 
1960's that he realized that the noise exposure would cause 
such deafness.  He asserts that he has two witnesses to the 
fact that he was not issued any ear protection aboard the USS 
Franklin D. Roosevelt (aircraft refueling), at Cabanas (sic) 
Field (crash crew), and at Beeville, Texas (aviation 
ordinance).  He reported that his post service employment did 
not involve exposure to loud noises.  

Testimony from the February 1999 hearing before a member of 
the Board reflects that the veteran was an aviation fuel 
handler aboard ship, that he was assigned to the starboard 
side pumping station, and that he was exposed to the revving 
up of the jet engines.  Transcript, hereinafter T., at 2-3.  
The specialist he saw in Dallas in 1960 told him "you've 
been around a lot of loud noise . . . there ain't nothing I 
could do for your hearing."  T. at 3, 6.  He attempted to 
locate the doctor and obtain any treatment records without 
success.  T. at 8.  He had his ears examined in 1960 because 
his wife noted "you can't hear the wind blow."  T. at 7, 
10.  He met his wife right after service and they were 
married in December 1960.  T. at 10.  His hearing grew 
progressively worse.  T. at 3.  He did not have hearing 
protection on the flight line.  T. at 3.  He was exposed to 
the firing of the 5-inch gun mounts without hearing 
protection.  T. at 3.  It was necessary to use hand signs 
when refueling or on the flight line because you could not 
hear anything.  T. at 4.  He did have a little cotton cap.  
T. at 4.  His witness to the fact that he was not issued 
hearing protection was unable to attend the hearing.  T. at 
4.  He noticed his ears ringing in-service; the ringing in 
his ears is intermittent.  T. at 4-5.  He did not wear 
hearing protection while qualifying on the firing range.  T. 
at 5.  The Board notes that the veteran produced pictures of 
himself and others on the firing range without hearing 
protection during the travel Board hearing.  T. at 5.  He 
gave up his business because he was unable to use the 
telephone or communicate with clientele.  T. at 6-7.  His 
family members have to repeat themselves because of the 
hearing loss.  T. at 6.  His last hearing test was in 1960; 
he was too busy trying to make a living.  T. at 6, 8-9.  He 
testified that he has not had much occasion to be around 
doctors to have his hearing evaluated because he is in pretty 
good health.  T. at 9.  He recently bought his first hearing 
aid.  T. at 9.  He had not considered filing a claim before 
1997 because he was unaware of such entitlement.  T. at 11.  

The Board acknowledges the veteran's testimony that he wore 
no ear protection while in service, that his wife noticed his 
hearing loss in 1960, that he worked in some capacity with 
airplanes while in the navy as supported by his DD-214, and 
that he has witnesses to the fact he and others were exposed 
to noise without ear protection.  Despite that, the 
evidentiary record reflects that the veteran's hearing was 
15/15 whispered and spoken voice on enlistment and separation 
from service.  Similarly, the ears and drums were evaluated 
as normal.  Any ear, nose, and throat complaints in service 
were acute and transitory without residual as demonstrated by 
the separation examination.  Even though the veteran reported 
that he sought treatment for a hearing difficulty in 1960, 
those records are not available for review by the Board, as 
they are unattainable.  Additionally, the veteran's alleged 
witnesses did not give testimony at his hearing or submit 
comrade statements that would support his claim of 
entitlement.  

Exposure to in-service acoustic trauma notwithstanding, the 
evidentiary record is silent as to any complaints, treatment, 
or diagnoses for tinnitus or hearing loss other than those 
made by the veteran as a part of this appeal.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (lay statements as to 
medical diagnosis or causation are not competent to relate a 
medical disorder to a specific cause).  Based on the 
foregoing, the Board is constrained to find that there is no 
medical evidence that the veteran has tinnitus or a bilateral 
hearing loss disability under the VA standards, as set out in 
38 C.F.R. § 3.385 (1998), attributable to service.  The Board 
stresses that without evidence of a current disability 
related to his period of service, the claim is not well-
grounded.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Caluza at 506.  Therefore, the claim must be denied.  

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application for service connection of bilateral hearing loss 
with tinnitus.  38 U.S.C.A. § 5103(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995); see also Isenhart v. 
Derwinski, 3 Vet. App. 177, 179-80 (1992) (VA has a duty to 
advise the claimant of the evidence required to complete his 
application).



ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.  



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals



 

